Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Receipt of Applicant’s Amendment, filed 04/29/2022 is acknowledged.
Claims 15-20 are cancelled. 
Claims 1-14 are pending in this application.

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 	Applicant Argument(s): 
101 rejection should be withdrawn because additional elements amount to practical application.
In support, applicant states that the distributed database is “not simply the addition of a general purpose computers” but “is integral to a specific implementation of a solution to a problem in software arts”. 
Examiner respectfully submits that the distributed computer is a general purpose computer. The use may provide grounds for finding of significantly more or practical application. However, mere use of a general purpose computer, whether or not the use is necessary, to apply an abstract idea here does not rise to the level of practical application. Applicant cites Amdocs decision in support of the special nature of the distributed computer. Without going into detail, the present application is not analogous to the facts of the cited case and there is no explanation of “unconventional manner” of using the distributed computer. Applicant argues that the unconventional manner is found in the claims to “increase efficiency of the distributed database by avoiding pauses and/or delays in a consensus protocol and/or reducing the recalculations of an event’s round number”. Examiner requests explanation of where this unconventional nature is found in the disclosure including the claims. Furthermore, Examiner requests where the long felt need can be found in the disclosure.
Notwithstanding arguments, the claim rejections are maintained.
Arguments based on 103:
Claim 10: 	 	Applicant argues that the above references do not teach the below limitations recited in claim 10:
“a predetermined number of rounds after at least one of the received round for the event or a previous update to the address book”.
Examiner respectfully submits that the rejection is based on 103 rejection. Also, paragraphs 0055-0058, 0105, and 0092 are all cited as a response to the limitation. Looking to paragraph 0092, specifically “received round” is disclosed. Furthermore, explanation of syncing and consensus algorithm, the claim limitation is amply taught.
Applicant also argues “calculate” and “recalculate” limitations are not taught. 
Examiner respectfully submits that calculation step is disclosed on paragraphs 103-105 and 0055-0058. Within each round of, calculation is performed. And with multiple rounds, calculation and then recalculation must be performed.  (See paragraph 0056: Calculation steps; 103-105: Calculation).
Lastly, Applicant argues Warren teaches away from Baird because Warren stats that embodiments of the system “are preferably neither decentralized or anonymous”. This sentence is pointing out a preferred embodiment and not whether the system can exists in decentralized or anonymous structure. The two references are analogous because both references are based on electronic messaging service.

Repeated Rejections
101 rejections based on Alice decision of claims 1-14 are not repeated here. Refer to Non final office action dated 02/01/2022.
Double patenting rejection is not repeated here. Refer to Non final office action dated 02/01/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Warren, U.S. Patent Pub. No. 2017/0180367 (hereinafter Warren) in view of Baird et al. (US 20190020629; “Baird” hereinafter).
Regarding claim 1, Warren in the analogous art of address book distributed systems teaches:
A method, comprising: (See Warren Title, abstract implemented as a method). defining an address book ... the address book including an identifier for each compute device from a plurality of compute devices... (See Warren [0007] address book with alias and public key identifier for each user/device and the address book is transmitted across the distributed compute devices. See also [0020]).
receiving, from a compute device from the plurality of compute devices, an event including a transaction to update the address book; (See Warren [0039] receives update event to address book which is stored and forwarded in the distributed system).
Warren does not explicitly teach:
[an address book] for a distributed database, the address book including [a list of compute device from a plurality of compute devices] that implements the distributed database via a network;
calculating, based on a consensus protocol of the distributed database that uses the address book, a received round for the event; and
updating the address book based on the transaction to define an updated address book a predetermined number of rounds after at least one of the received round for the event or a previous update to the address book.
However, Baird in the analogous art of distributed database implementations using hashgraphs for consensus and ordering of events teaches:
[an address book] for a distributed database, the address book including [a list of compute device from a plurality of compute devices] that implements the distributed database via a network; (See Baird Fig.1 and [0180] “the members of the first shard (e.g., in an address book with a list of the members of the first shard). In addition, the message can include the address book itself, and can be endorsed by the signature of more than a threshold number (e.g., 7%) of the members in an earlier version of the address book. The earlier version of the address book can be endorsed by signatures from the earlier version, and so on back to the original address book for that hashgraph.” See also [0016], [0019], [0021], [0151]-[0152]). calculating, based on a consensus protocol of the distributed database that uses the address book, a received round for the event; and (See Baird [0055]-[0058] wherein consensus algorithm is used to calculate including as in [0105] and [0092] the received round of an event).
updating the address book based on the transaction to define an updated address book a predetermined number of rounds after at least one of the received round for the event or a previous update to the address book. (See Baird [0092] and [0175] calculated received round and update applied after a predetermined number of rounds after the received round. See also [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baird with the teachings of Warren. One having ordinary skill in the art would have been motivated to combine the leaderless consensus based protocol for ordering events in a distributed database as in Baird with the distributed address book maintained as in Warren in order to achieve a secure leaderless consensus protocol that can maintain anonymity and ordering/rounds of transactions for an address book of devices a distributed database. The Baird provided consensus protocol is used to define a state of the set of events in a round, such that once consensus ordering/round is achieved, that state will not change and further updates must occur in a later round, which provides for a leaderless distributed consensus on the ordering of address book data without any trusted third party or need for central administration. This allows for eliminating trusted third parties and allows for greater anonymity while still providing consistent states. See Baird [0055] and [0103].
Regarding claim 2, Warren in view of Baird as applied above to claim 1 further teaches:
The method of claim 1, wherein the transaction to update the address book includes at least one of adding a compute device to the plurality of compute devices that implements the distributed database or removing a compute device from the plurality of compute devices that implements the distributed database. (See Baird [0105] “In some instances, a transaction in an event can change the stake of one or more members, add new members, and/or delete members.”).
Regarding claim 3, Warren in view of Baird as applied above to claim 1 further teaches:
The method of claim 1, wherein the address book includes a stake value for each compute device from the plurality of compute devices that implements the distributed database, the transaction to update the address book includes modifying the stake value for at least one compute device from the plurality of compute devices. (See Baird [0105] where each member has an associated stake value which can be modified by the transaction, including as in [0180] relating to address book. See also [0223]).
Regarding claim 4, Warren in view of Baird as applied above to claim 1 further teaches:
The method of claim 1, wherein a received round for each event from a plurality of events associated with the distributed database is based on a set of descendant events for that event, the set of descendant events being calculated using the address book prior to the updating, the set of descendant events being calculated using the updated address book after the updating. (See Baird [0054], [0064], and [0076] as well as [0092] wherein received round for event is based on set of descendant events calculated using the last round/state and updated based on the new state. See also [0103]-[0105]. Note also Warren [0039]-[0041] updating address book based on descendant events and timestamps).
Regarding claim 5, Warren in view of Baird as applied above to claim 1 further teaches:
The method of claim 1, wherein the consensus protocol is configured to identify a set of events for each round of the consensus protocol, the set of events for each round used by the consensus protocol to determine a received round for each event from a plurality of events, an attribute being calculated for each event from the plurality of events using the address book, the attribute being recalculated for each event from the plurality of events using the updated address book when that event is not an ancestor of at least one event from the set of events for a round in which the updated address book is defined. (See Baird [0103]-[0105] wherein set of events as state is determined for each round based on consensus protocol. For each event this includes a calculated round and received round, which is updated/recalculated based on updated events in the hashgraph not as ancestors. See also Baird [0055]-[0058] wherein consensus algorithm is used to calculate including as in [0105] and [0092] the received round of an event).
Regarding claim 6, Warren in view of Baird as applied above to claim 1 further teaches:
The method of claim 1, wherein the consensus protocol is configured to identify a set of events for each round of the consensus protocol, the set of events for each round used by the consensus protocol to determine a received round for each event from a plurality of events, an attribute being calculated for each event from the plurality of events using the address book, the attribute not being recalculated for each event from the plurality of events using the updated address book when that event from the plurality of events is an ancestor of at least one event from the set of events for a round in which the updated address book is defined. (See Baird [0103]-[0105] wherein set of events as state is determined for each round based on consensus protocol. For each event this includes a calculated round and received round, which is not updated/recalculated based on updated events in the hashgraph are ancestors. See also Baird [0055]-[0058] wherein consensus algorithm is used to calculate including as in [0105] and [0092] the received round of an event).
Regarding claim 7, Warren in view of Baird as applied above to claim 1 further teaches:
The method of claim 1, wherein the updating includes defining the updated address book the predetermined number of rounds after the previous update to the address book, the updated address book including updates to the address book within events having a received round number between a round in which the previous update to the address book occurred and a round in which the updated address book is defined. (See Baird [0072], [0092], and [0093] calculating round number including updates between a round including a received round number between round of previous update).
Regarding claim 8, Warren in view of Baird as applied above to claim 1 further teaches:
The method of claim 1, wherein the updating includes defining the updated address book the predetermined number of rounds after the received round for the event, the predetermined number of rounds being greater than one. (See Baird [0061], [0071], [0092] wherein predetermined number of grounds greater than one after the received round for the event are the updating/defining period).
Regarding claim 9, Warren in view of Baird as applied above to claim 1 further teaches:
The method of claim 1, wherein the identifier for each compute device from the plurality of compute devices is a public key for that compute device from the plurality of compute devices. (See Warrant [0009] public key is identifier in address book. See also Baird [0019], [0038], [0104], [0112], [0135]-[0140], and [0151)).
Regarding claim 10, Warren in the analogous art of address book distributed systems teaches:
An apparatus, comprising: (See Warrant Title and Abstract implemented as an apparatus).
a memory of a compute device and a processor operatively coupled to the memory, the processor configured to: (See Warren [0018], [0036], Fig. 2).
define an address book ... the address book including an identifier for each compute device from the plurality of compute devices...(See Warren [0007] address book with alias and public key identifier for each user/device and the address book is transmitted across the distributed compute devices. See also [0009], [0020]).
receive, from a compute device from the plurality of compute devices, an event including a transaction to update the address book; (See Warren [0039] receives update event to address book which is stored and forwarded in the distributed system).
Warren does not explicitly teach:
a distributed database implemented by a plurality of compute devices via a network operatively coupled to the plurality of compute devices;
[an address book] for a distributed database, the address book including [a list of compute device from a plurality of compute devices] that implements the distributed database via a network;
calculate an attribute for each event from a plurality of events, the event included in the plurality of events;
calculate, based on a consensus protocol of the distributed database that uses the address book, a received round for the event, the received round being based on a threshold number of events from a set of events being descendants of the event;
update the address book based on the transaction to define an updated address book a predetermined number of rounds after at least one of the received round for the event or a previous update to the address book; and
recalculate, using the updated address book, the attribute for each event from the plurality of events when that event does not have a descendent event from the set of events.
However, Baird in the analogous art of distributed database implementations using hashgraphs for consensus and ordering of events teaches:
a distributed database implemented by a plurality of compute devices via a network operatively coupled to the plurality of compute devices; (See Baird Fig. 1 distributed database implemented via network by a plurality of compute devices).
[an address book] for a distributed database, the address book including [a list of compute device from a plurality of compute devices] that implements the distributed database via a network; (See Baird Fig.1 and [0180] “the members of the first shard (e.g., in an address book with a list of the members of the first shard). In addition, the message can include the address book itself, and can be endorsed by the signature of more than a threshold number (e.g., 4) of the members in an earlier
Application/Control Number: 17/493,934 Page 47 Art Unit: 2156 version of the address book. The earlier version of the address book can be endorsed by signatures from the earlier version, and so on back to the original address book for that hashgraph.” See also [0016], [0019], [0021], [0151]-[0152]).
calculate an attribute for each event from a plurality of events, the event included in the plurality of events; (See Baird at least [0068]-[0072] calculating an attribute such as round for events received. See also [0022]-[0023]).
calculate, based on a consensus protocol of the distributed database that uses the address book, a received round for the event, the received round being based on a threshold number of events from a set of events being descendants of the event; (See Baird [0055]-[0058] wherein consensus algorithm is used to calculate including as in [0105] and [0092] the received round of an event).
update the address book based on the transaction to define an updated address book a predetermined number of rounds after at least one of the received round for the event or a previous update to the address book; and (See Baird [0092] and [0175] calculated received round and update applied after a predetermined number of rounds after the received round. See also [0072]).
recalculate, using the updated address book, the attribute for each event from the plurality of events when that event does not have a descendent event from the set of events. (See Baird [0103]- [0105] wherein set of events as state is determined for each round based on consensus protocol. For each event this includes a calculated round and received round, which is updated/recalculated based on updated events in the hashgraph not having descendants. See also Baird [0055]-[0058] wherein consensus algorithm is used to calculate including as in [0105] and [0092] the received round of an event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baird with the teachings of Warren. One having ordinary skill in the art would have been motivated to combine the leaderless consensus based protocol for ordering events in a distributed database as in Baird with the distributed address book maintained as in Warren in order to achieve a secure leaderless consensus protocol that can maintain anonymity and ordering/rounds of transactions for an address book of devices a distributed database. The Baird provided consensus protocol is used to define a state of the set of events in a round, such that once consensus ordering/round is achieved, that state will not change and further updates must occur in a later round, which provides for a leaderless distributed consensus on the ordering of address book data without any trusted third party or need for central administration. This allows for eliminating trusted third parties and allows for greater anonymity while still providing consistent states. See Baird [0055] and [0103].
Regarding claim 11, Warren in view of Baird as applied above to claim 10 further teaches:
The apparatus of claim 10, wherein the processor is configured to update the address book based on the transaction to define the updated address book the predetermined number of rounds after the received round for the event, the predetermined number of rounds being greater than one. (See Baird [0061], [0071], [0092] wherein predetermined number of grounds greater than one after the received round for the event are the updating/defining period).
Regarding claim 12, Warren in view of Baird as applied above to claim 10 further teaches:
The apparatus of claim 10, wherein the processor is configured to update the address book based on the transaction to define the updated address book the predetermined number of rounds after the previous update to the address book, the updated address book including updates to the address book within events having a received round number between a round in which the previous update to the address book occurred and a round in which the updated address book is defined. (See Baird [0072], [0092], and [0093] calculating round number including updates between a round including a received round number between round of previous update).
Regarding claim 13, Warren in view of Baird as applied above to claim 10 further teaches:
The apparatus of claim 10, wherein the transaction to update the address book includes at least one of adding a compute device to the plurality of compute devices that implements the distributed database or removing a compute device from the plurality of compute devices that implements the distributed database. (See Baird [0105] “In some instances, a transaction in an event can change the stake of one or more members, add new members, and/or delete members.”).
Regarding claim 14, Warren in view of Baird as applied above to claim 10 further teaches:
The apparatus of claim 10. wherein the processor is configured to not recalculate. using the updated address book. the attribute for each event from the plurality of events when that event has a descendent event from the set of events. (See Baird [0103]-[0105] wherein set of events as state is determined for each round based on consensus protocol. For each event this includes a calculated round and received round, which is not updated/recalculated based on updated events in the hashgraph are ancestors having a descendant. See also Baird [0055]-[0058] wherein consensus algorithm is used to calculate including as in [0105] and [0092] the received round of an event).
Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The pertinent prior art made of record but not relied upon in the rejections:
a. US2021/0209885 (See Abstract and [0025]-[0031] relating to consensus algorithm using hashgraph as in [0013] similar to Hedera built on Swirlds).
b. NPL — Baird et al., “Hedera: A Public Hashgraph Network & Governing Council”, v2.0 (See “Technical Controls” section specifically discussing “address book history for public keys”).
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 05/20/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156